Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA



     SHARON POPE, individually, as next of kin       )
     of KATHERINE CARAWAY, deceased, and             )
     as Guardian of P.G.W.C.; and RUSS               )
     CARAWAY, Individually and as next of kin        )
     of KATHERINE CARAWAY, deceased,                 )
                                                     )         Case No. 19-CV-377-TCK-CDL
                              Plaintiffs,            )
                                                     )
     v.                                              )
                                                     )
     WAL-MART STORES, EAST, LP,                      )
                                                     )
                             Defendant.              )



                                      OPINION AND ORDER

          Before the Court is the Motion for Summary Judgment filed by defendant Wal-Mart Stores

  East, LP (“Wal-Mart”). Doc. 28. Plaintiffs Sharon Pope and Russ Caraway oppose the motion.

  Doc. 29.

          I. INTRODUCTION

          This wrongful death lawsuit arises from the death of Plaintiffs’ adult daughter, Katherine

  Caraway, in the bathroom of a Wal-Mart store in Sand Springs Oklahoma, in January of 2017.

  Plaintiff—to whom Wal-Mart had previously issued a Notification of Restriction from Property—

  entered the store on January 23, 2017 and locked herself in the family bathroom of the Wal-Mart.

  Her body was discovered on January 26, 2017, when a Wal-Mart employee unlocked and opened

  the door to the family bathroom.
Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 2 of 6




         II. SUMMARY JUDGMENT STANDARD

         Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories

  and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

  to any material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(c). The movant bears the burden of showing that no genuine issue of material fact

  exists. See Zamora v. Elite Logistics, Inc., 449 F.3d 1106, 1112 (10th Cir. 2006). The Court

  resolves all factual disputes and draws all reasonable inferences in favor of the non-moving party.

  Id. However, the party opposing a motion for summary judgment may not “rest on mere

  allegations” in its complaint but must “set forth specific facts showing that there is a genuine issue

  for trial.” Fed. R. Civ. P. 56(e). The party opposing a motion for summary judgment must also

  make a showing sufficient to establish the existence of those elements essential to that party’s case.

  See Celotex Corp. v. Catrett, 477 U.S. 317, 323-33 (1986).

         A movant that “will not bear the burden of persuasion at trial need not negate the

  nonmovant’s claim, “but may “simply . . . point[] out to the court a lack of evidence for the

  nonmovant on an essential element of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc.,

  144 F.3d 664, 671 (10th Cir. 1998) (internal citations omitted). If the movant makes this prima

  facie showing, “the burden shifts to the nonmovant to go beyond the pleadings and ‘set forth

  specific facts’ that would be admissible in evidence in the event of trial from which a rational trier

  of fact could find for the nonmovant.” Id. (citing Thomas v. Wichita Coca-Cola Bottling Co., 968

  F.2d 1022, 1024 (10th Cir.), cert. denied, 506 U.S. 1013 (1992)). “In a response to a motion for

  summary judgment, a party cannot rest on ignorance of facts, on speculation, or on suspicion and

  may not escape summary judgment in the mere hope that something will turn up at trial. The mere

  possibility that a factual dispute may exist, without more, is not sufficient to overcome convincing



                                                    2
Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 3 of 6




  presentation by the moving party.” Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (internal

  citations omitted).

          III. MATERIAL FACTS

          On January 23, 2017, Plaintiffs’ decedent, Katherine Caraway, entered Wal-Mart’s retail

  store located at 220 S. Highway 97 in Sand Springs, Oklahoma. Petition, ¶7. Prior to that time,

  she had been apprehended two previous times at other area Wal-Mart stores. Specifically:

      •   On September 1, 2014, Caraway had been apprehended by store associates at a
          Wal-Mart store located at 3116 S. Garnett Road in Tulsa, Oklahoma, while
          attempting to shoplift from the store. Ex. 2, Asset Protection Case Record; Ex. 3,
          Charlotte Christman Affidavit.

      •    On July 29, 2016, store associates at a Wal-Mart located at 1000 W. Shawnee St.
          in Muskogee, Oklahoma apprehended her as she was attempting to shoplift from
          the store. Ex. 3, Christman Affidavit; Ex. 4, Asset Protection Case Record.

          Following the second apprehension, on July 29, 2016, Caraway was issued a Notification

  of Restriction from Property advising her that she was no longer allowed on any property owned

  by Wal-Mart. Ex. 5. The Notification advised Caraway that if she ignored the Notification and

  entered any Wal-Mart property, she could be charged with criminal trespass. Id.

          On January 23, 2017, Caraway entered Wal-Mart’s retail store in Sand Springs. Id., Ex. 3.
                                                                                               1
  She then exited the store and returned to the vehicle she was driving as of that date. Id.       Later

  the same day, Caraway returned to the Sand Springs Wal-Mart, where she locked herself in a

  public “family restroom” at the back of the store. Id., Ex. 1. After she locked herself in the public

  restroom at the back of the store, she died. Id.




  1
    Wal-Mart alleges that during the visit, Caraway shoplifted cans of compressed air duster, then
  took them to an abandoned car she was living in and ingested them. Plaintiffs dispute this
  allegation. For purposes of the pending motion, this disputed allegation is immaterial.
                                                     3
Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 4 of 6




         The Report of Autopsy for Caraway indicates that the cause of death was cardiac

  arrhythmia due to difluoroethane toxicity, and it was noted that empty cans of air duster were

  found in decedent’s car at the scene. Id., Ex. 6. The death was labeled as accidental. Id. The

  Certificate of Death for Caraway lists the immediate cause of death as cardiac arrhythmia, and the

  leading cause of death as difluoroethane toxicity. Id., Ex. 6. It also states that Caraway’s “injury”

  was “self administered.” Ex. 7.

         In its Answer to Plaintiff’ Petition, Wal-Mart admitted that its associates at the store in

  Sand Springs were operating within the course and scope of their employment at all pertinent

  times. Ex. 8, Answer to Plaintiffs’ Petition, ¶21.

         Neither Plaintiff Sharon Pope nor Plaintiff Russ Caraway were at the Sand Springs Wal-

  Mart store during all pertinent times. Statement of Undisputed Fact 12.

         IV. ANALYSIS

         To establish a negligence claim under Oklahoma law, a plaintiff must show: (1) the

  existence of a duty on the part of the defendant to protect plaintiff from injury; (2) defendant’s

  breach of the duty; and (3) injury to plaintiff proximately resulting therefrom. Scott v. Archon

  Group, L.P., 191 P.3d 1207, 1211 (Okla. 2008).

          “‘The question of whether a duty of care is owed to the plaintiff is a threshold question of

  law which represents ‘the sum total of those considerations of policy which lead the law to say

  that the particular plaintiff is entitled to protection.’” Hoagland v. Okla. Gas & Elec. Co., 2016

  WL 3523755 at *2, quoting Trinity Baptist Church v. Brotherhood Mut. Ins. Servs., LLC, 341 P.2d

  75, 82-83 (Okla. 2014). “In general, owners or possessors of land owe duties of care to others who

  come onto the premises which vary according to whether the visitors are considered trespassers,

  licensees, or invitees.” (citing Scott v. Archon Grp., L.P., 191 P.3d 1207, 1211 (Okla. 2008).



                                                   4
Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 5 of 6




          The Oklahoma Supreme Court has described the duties as follows:

          To a trespasser, a landowner owes in the common law status-based classification
          system only a duty to avoid injuring him willfully or wantonly. To a licensee, an
          owner owes a duty to exercise reasonable care to disclose to him the existence of
          dangerous defects known to the owner, but unlikely to be discovered by the
          licensee. This duty extends to conditions the existence of dangerous defects known
          the owner, but unlikely to be discovered by the licensee. This duty extends to
          conditions and instrumentalities which are in the nature of hidden dangers, traps,
          snares and the like. To an invitee, an owner owes the additional duty of exercising
          reasonable care to keep the premises in a reasonably safe condition for the reception
          of the visitor. Even vis-à-vis an invitee, to whom a landowner owes the highest
          duty in this trichotomous classification system, the law does not require the
          landowner to protect the invitee against danger which are so apparent and readily
          observable that one would reasonably expect them to be discovered.

  Pickens v. Tulsa Metropolitan Ministry, 951 P.23d 1079, 1083-1084.

          Under Oklahoma law, trespass is defined as “an actual physical invasion of the real

  estate of another without the permission of the person lawfully entitled to possession.”

  Williamson v. Fowler Toyota, Inc., 956 P.2d 858, 862 (Okla. 1998) (citing Fairlawn

  Cemetery Ass’n v. First Presbyterian Church, 496 P.2d 1185 (Okla. 1972). “[A] trespasser

  is one who enters upon the property of another without any right, lawful authority, or

  express or implied invitation, permission, or license, not in the performance of any duty to

  the owner or person in charge or on any business of such person, but merely for his own

  purposes, pleasure, or convenience, or out of curiosity.” Id.

          Having been banned from entering Wal-Mart stores, decedent was unquestionably

  a trespasser, to whom Wal-Mart owed nothing more that the duty to avoid injuring her

  wantonly or willingly. Pickens, supra. Even assuming Plaintiff did not shoplift the cans

  of compressed air duster found in the car, the bottom line is that she was prohibited from

  entering Wal-Mart, and Wal-Mart owed no duty to unlock the family restroom and find her

  body.



                                                   5
Case 4:19-cv-00377-TCK-CDL Document 47 Filed in USDC ND/OK on 06/14/21 Page 6 of 6




         V. CONCLUSION

         For the foregoing reasons, Wal-Mart’s Motion for Summary Judgment (Doc. 28) is hereby

  granted.

         ENTERED this 14th day of June, 2021.




                                               6
